DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 86, 95-97, 100, 101, 105, 110, 114, and 117 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 86 is the sole independent claim pending, and for convenience, is reproduced below.

    PNG
    media_image2.png
    391
    442
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    238
    437
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    166
    446
    media_image4.png
    Greyscale


As seen in the two “wherein” clauses of claim 86 at step (iii)(a) and (b), the amplification step is to result in the  following:
wherein the first amplified probe set comprises a first plurality of identical single-stranded amplicons of the first ligated probe set, each comprising the first label and the affinity tag…[and]

wherein the second amplified probe set comprises a second plurality of identical single-stranded amplicons of the second ligated probe set, each comprising the second label and the affinity tag, and wherein the first and second labels are different[.]

As is evidenced above, both the first and second amplified probe sets are to comprise “the affinity tag”.
Applicant, at page 35, paragraph [00139], of the original disclosure, states:
A tag or affinity tag herein means a motif for specific isolation, enrichment or immobilization of probe products.  Examples of the tag or affinity tag include a binding partner described herein, unique DNA sequences allowing for sequence-specific capture including natural genomic and/or artificial non-genomic sequence, biotin-streptavidin, His-tags, FLAG octapeptide, click chemistry (e.g., pairs of functional groups that rapidly and selectively react with each other under mild, aqueous conditions), and antibodies (e.g., azide-cycline).  (Emphasis added)

As specified in claim 86, at step (iii)(a), the first, second and third primers are defined thusly

(a) the first ligated probe set is amplified using:
a first primer that comprises a first label and that hybridizes to the first
priming sequence site or complement thereof, and…

a second primer that hybridizes to the second priming sequence primer
binding-site or complement thereof…

a third primer that comprises a second label and that hybridizes to the third
priming sequence site or complement thereof[.]

As evidenced above, the claimed method does not teach that each of the primers somehow comprises “the affinity tag”, e.g., an antibody, nor specify any step whereby such is added to certain components of the different amplification reactions.

It stands to reason that if the antibody affinity tag is not present at the onset of amplification, and the method does not recite any step whereby it is introduced and specifically binds to a reactant or product, one would not have the requisite affinity tag present during the immobilization step, which is the final step (wherein clause) of claim 86.

In addition to the above-identified issue, it is noted that the claims do not recite steps whereby unincorporated labeled components are separated from those that are incorporated.  Given such, it stands to reason that any detectable moiety introduced is still present and detectable, irrespective of there being any target present.

It is further noted that the claimed method requires ligation of first and second probe sets, and that the initially ligated probe sets comprise a label.  While the claimed method requires performance of an “amplifying” step (see claim 86, step (iii)), such has been construed as encompassing polymerase chain reaction (PCR; see specification at [0008]), which does not automatically incorporate any labeled nucleotide.  However, as seen in claim 86 at step (iv):
     (iv) immobilizing the first and second plurality of identical single-stranded amplicons to a location on a substrate at a density wherein individual labeled molecules of the single-stranded amplicons optically resolvable at the location by digital imaging, thereby producing the molecular array comprising the first and second plurality of identical single-stranded amplicons immobilized to the location on the substrate,

     wherein the immobilizing comprises hybridizing a nucleotide sequence of the affinity tag of each of the first and second plurality of identical single-stranded amplicons to a complementary capture probe attached to the substrate, and wherein the nucleotide sequence of the affinity tag is not present in the first or second nucleic acid regions of interest.

A review of the claimed method and of the disclosure fails to identify where applicant has set forth method steps and reactants that would allow for not only amplification, but the incorporation of suitable labels, including those listed at page 65, paragraph [00224], of the disclosure, as well as the incorporation of affinity tags such as antibodies, which may undergo modification of its protein structure as a result of thermocycling in PCR.  

In addition to the above-identified issues, it is noted that the claimed method fairly encompasses the detection of “two or more different nucleic acid regions of interest”.  Applicant, at page 65, paragraph [00225], teaches:
In one embodiment, members in the array can comprise multiple species that are individually resolvable. Typically, multiple species are differentially labelled such that they can be individually distinguished. By way of example, an [sic] member can comprise a number of different probes for detecting single nucleotide polymorphisms alleles, each probe having a different label such as a different fluorescent dye.

As evidenced above, the claimed method fairly encompasses the detection of “two or more different nucleic acid regions of interest”.  Such detection has been construed as being simultaneous in nature.  While the claimed method requires ligation of probes, such ligated probes are subsequently subjected to amplification.  The claimed method does not recite any step(s) whereby different combinations of ligated probes are amplified and are distinguishable from other amplicons of probe sets to different targets, which in turn would allow for one to determine the “relative numbers of [the] two or more different nucleic acid regions of interest”.  While the disclosure does teach of using different labels, (e.g., fluorescent dyes; see paragraph [00225]), the claimed method does not recite when and how different labels are presented during a multiplexed assay, and only certain label being incorporated for a specific target when nucleotides for multiple targets are being incorporated during the amplification reactions.  
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 86, 95-97, 100, 101, 105, 110, 114, and 117 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0003380 A1 (Cohen et al.), in paragraph [0266], teaches:
[0266] During the denaturation cycle of the PCR reaction, the primers immobilised in this way are likely to dissociate from the antibody; even if they are unable to do so, the antibody will dissociate from the product and become denatured…  (Emphasis added)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/Bradley L. Sisson/Primary Examiner, Art Unit 1634